COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00066-CV


Aida Haji, Individually and as            §   From the 48th District Court
Representative of the Estate of
Behnam William Arabu, Deceased,
and as Next Friend of Alexander
Behnam William, a Minor                   §   of Tarrant County (048-264074-13)


v.
                                          §   March 27, 2014

Valentine Enterprises, Inc.; Valentine
Delivery Services, LLC; and Darrell
Valentine                                 §   Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Aida Haji, Individually and as

Representative of the Estate of Behnam William Arabu, Deceased, and as Next

Friend of Alexander Behnam William, a Minor shall pay all costs of this appeal,

for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

       /s/ Lee Gabriel
By _________________________________
   Justice Lee Gabriel